           Case 2:18-cv-02187-CFK Document 21 Filed 11/20/18 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES EVERETT SHELTON,                      :     CIVIL ACTION
                                            :
               Plaintiff,                   :
      v.                                    :     NO. 18-2187
                                            :
ARETE FINANCIAL GROUP, et al.,              :
                                            :
               Defendants.                  :

                                     ORDER

      AND NOW, this 20th day of November 2018, upon consideration of

Defendants’ Motion to Dismiss Plaintiff’s Complaint (ECF No. 11) and Plaintiff’s

Response thereto (ECF No. 13), it is hereby ORDERED and DECREED that

Defendants’ Motion to Dismiss Plaintiff’s Complaint (ECF No. 11) is DENIED.

Defendants shall file an answer to Plaintiff’s Amended Complaint on or before

December 4, 2018.


                                            BY THE COURT:

                                            S/Chad F. Kenney

                                            CHAD F. KENNEY, J.
